                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                  Case No. 13-20119

v.
                                                    HON. DENISE PAGE HOOD
GUISEPPE D’ANNA,

     Defendant.
________________________________/


         ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
                MOTION FOR EARLY TERMINATION
                  OF SUPERVISED RELEASE [#116]


        On April 6, 2016, Defendant, Giuseppe D’Anna pled guilty to Count Two of

the Indictment, which charged him with Attempted Hobbs Act Extortion, in violation

of 18 U.S.C. §§ 1951 and 2, pursuant to a Rule 11 Plea Agreement. On October 17,

2016, Giuseppe D’Anna was sentenced to 16 months imprisonment which was served,

without incident, at Morgantown Federal Prison Camp in Morgantown, West Virginia,

with supervised release for a term of 3 years upon release from prison. On or about

February 22, 2018, Mr. D’Anna was released on supervised release for a three (3) year

term.
       On January 7, 2020, Defendant filed a Motion for Early Termination of

Supervised Release. ECF No. 116. Defendant represents that “[t]he Government has

indicated they have no objection to the relief sought.” Id. at PgID 818. The Probation

Department also submitted a Memorandum to the Court regarding Defendant’s

supervised release period.

       It is undisputed that Defendant has complied with all terms of his supervised

release for the last two years, and the Probation Department’s Memorandum provides,

in part, that it has no concerns regarding Defendant. The Court notes, however, that

early termination of supervised release should be granted only in unusual

circumstances, such as “exceptionally good behavior.” Citing United States v. Atkin,

38 F. App’x 196, 198 (6th Cir. 2002). Defendant has done no more than comply with

the terms of his supervised release – which is not exceptional or unusual.

       The Court concludes that Defendant’s motion should be denied at this time.

The Court imposed a three-year term of supervised release, and although Defendant’s

conduct while on supervised release has been compliant and without incident, the

Court imposed a three-year supervised release term for valid reasons. The Court

believes that terminating his supervised release at this time would not be in the

interests of justice.

       Accordingly, for the reasons set forth above,


                                          2
     IT IS ORDERED that Defendant’s Motion for Early Termination of Supervised

Release [ECF No. 116] is DENIED WITHOUT PREJUDICE.

     IT IS ORDERED.

                                         s/Denise Page Hood
                                         United States District Judge
DATED: February 12, 2020




                                     3
